Citation Nr: 0519307	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03 11-775	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973, from June 1975 to June 1978, from June 1979 to 
September 1983, from January 1985 to January 1988, and from 
January 1989 to October 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim for service 
connection for asbestosis.  In that same decision, the RO 
granted his claim for chronic obstructive pulmonary disease 
(COPD) and assigned a 30 percent rating, which since has been 
increased to 100 percent.  He filed a notice of disagreement 
(NOD) and later substantive appeal (VA Form 9) in response to 
the RO's denial of his claim for asbestosis.

In July 2004, the Board remanded the asbestosis claim to the 
RO for additional development and consideration.  
Specifically, the Board directed the RO to contact the 
veteran and request that he provide any additional evidence 
or information relating to his treatment for asbestosis or a 
pulmonary condition; to ensure compliance with the Veterans 
Claims Assistance Act (VCAA); and, if necessary, to obtain a 
supplemental medical opinion or perhaps have the veteran 
reexamined.  After completing these remand directives, the RO 
sent the veteran a supplemental statement of the case (SSOC) 
continuing the denial of his claim.  The RO since has 
returned the case to the Board for further appellate review.




FINDING OF FACT

VA has conceded the veteran has a history of exposure to 
asbestos in service, but the weight of the medical evidence 
indicates he does not have asbestosis, including as a 
residual of that exposure.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In June 2001, the RO sent the veteran a VCAA letter and a 
letter requesting specific information regarding his 
contention that he was exposed to asbestos in the military.  
And in response, he submitted a statement in support of his 
claim (See VA Form 
21-4138 dated in June 2001) alleging exposure aboard the Navy 
ships that he worked on as a Hull Maintenance Technician 
(HT), requiring close contact with insulation in piping, 
flanges, valves, fittings, machinery, boilers, evaporators, 
and heaters.  He also provided copies of his service medical 
records (SMRs).  Pursuant to the Board's remand, he was also 
provided a VCAA letter in July 2004.  Together, these letters 
provided him with notice of the evidence needed to support 
his claim - which was not on record at the time of the 
particular letter in question, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  So the letters satisfy the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but they do not include the specific language 
of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In Pelegrini II, the Unites States Court for Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-120 (2004).  The letters sent to the 
veteran in June 2001 were obviously prior to the RO's initial 
decision in January 2002, so in accordance with the holding 
in Pelegrini II.  

With regards to the July 2004 letter, it was sent pursuant to 
the Board's remand and obviously after the RO's decision in 
January 2002.  So that letter does not meet the timing 
requirements as outlined in Pelegrini II.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  However, the July 2004 letter provided the veteran 
with ample opportunity to respond before the RO readjudicated 
his claim and issued the SSOC in March 2005 addressing 
any additional evidence that had been received since the 
January 2002 decision in question, the March 2003 SOC, and 
the previous SSOC that was issued in July 2003. 

As mentioned, the veteran responded to the June 2001 letters 
by providing VA with evidence pertaining to his exposure to 
asbestos in service, and his subsequent treatment records for 
a pulmonary condition.  He did not respond to the more recent 
July 2004 letter, and he told the physician that examined him 
in December 2004 that he did not have any additional 
evidence.  So under these circumstances, and given the 
Board's July 2004 remand for VCAA compliance, the Board finds 
that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus "essentially cured the error in the timing of 
notice".  Mayfield v. Nicholson, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

The June 2001 letter relating to exposure to asbestos 
requested that the veteran respond within 60 days.  The June 
2001 letter relating more generally to the VCAA requested 
that he respond within 30 days, but also informed him that he 
could take up to one year to respond without jeopardizing the 
potential effective date for compensation - should, in fact, 
his claim ultimately be granted.  The July 2004 letter 
requested that he respond within 60 days.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In August 2001, the RO requested the veteran's SMRs and, in 
November 2001, received a response stating, "the document or 
information requested is not a matter of record."  It is 
unclear whether the RO made an exhaustive search for his 
SMRs, but as will be explained, a remand to ensure this is 
unnecessary.  He personally submitted copies of some of his 
SMRs, the most relevant ones.  In addition, the RO was able 
to obtain his personnel file.  These documents indicate it is 
"highly probable" he was exposed to asbestos in the 
military because he worked as a hull technician.  Therefore, 
the RO (and indeed the Board) already has conceded he was 
exposed to asbestos in service.  The Board readily 
acknowledged this in the July 2004 remand.  And as the Board 
went on to indicate, the only remaining issue in dispute is 
whether he has a current diagnosis of asbestosis and, if he 
does, whether it is a residual of the asbestos exposure in 
service.  Consequently, a remand to obtain complete copies of 
his SMRs or to determine whether they are unavailable after 
an exhaustive search is unnecessary.  SMRs will not indicate 
whether he has a current diagnosis of asbestosis, as this 
determination is based on medical evidence in the present 
(not past).  So any error in this regard is unlikely to 
prejudice him.

Nonetheless, the Board notes that when a veteran's SMRs are 
unavailable, VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs are not 
available, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

In this case, the RO obtained the veteran's VA outpatient 
treatment (VAOPT) records, and his personnel records.  The RO 
also scheduled him for VA examinations, and private medical 
records from Potomac Valley Hospital were submitted.  He has 
indicated that he does not have any additional evidence to 
submit.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim have been sufficiently developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The SMRs submitted by the veteran indicate that he was part 
of the Asbestos Medical Surveillance Program and, in that 
capacity, received periodic physicals because of potential 
exposure to asbestos.  In September 1985, his physical was 
normal.  In April 1991, he did not qualify for fire 
instructor duty because of poor respiratory function.  In May 
1991, he complained of wheezing and shortness of breath.  

The veteran's DD Form 214s indicate his military occupation 
specialty (MOS) was combat engineer, construction engineer, 
hull technician, and instructor.  His military personnel 
records indicate he was assigned to various Navy ships, 
including the U.S.S. Spiegel Grove, U.S.S. Pensacola, and 
U.S.S. Seattle.

A November 2000 letter from Dr. Crossland, a physician at the 
VA Outpatient Clinic in Cumberland, Maryland, states:

[The veteran] has had an evaluation and x-rays 
done at the VA Medical Center in Martinsburg, 
Virginia.  These results are consistent with a 
diagnosis of Asbestosis.

A pulmonary function test (PFT) conducted at the VA medical 
center in December 2000 indicates the veteran had a moderate 
restrictive ventilatory defect.



The report of the December 2001 VA respiratory examination 
indicates the veteran said he developed shortness of breath 
in 1992, and it has gradually become worse.  He also reported 
a history of smoking a pack of cigarettes for 25 years.  He 
received nasal oxygen, an average of one liter per minute.  

Upon physical examination, the veteran's rib cages were 
symmetrical.  There was no deformity in bony structures of 
the chest.  Breath sounds were audible throughout both lung 
fields.  There were wheezes scattered throughout both lung 
fields.  There were no rales or evidence of pleural effusion.  
There was no clubbing of the fingernails and no pedal edema.  
A September 2000 CT scan of the chest reported bilateral 
pleural thickening without pleural calcification.  There was 
no evidence of infiltrates or pleural effusion.  The CT scan 
was otherwise normal.  He also had a PFT, which indicated 
severe restrictive ventilatory defect.  

The examiner, Dr. Vaghie, diagnosed the veteran with severe 
COPD, noting that a CT scan of the chest was suggestive of 
pleural thickening, but there was no evidence of pleural 
plaque or calcification.  The examiner opined:

The Veteran has a history of exposure to 
asbestos, but x-rays do not show evidence of 
plaque formation or calcification.  Findings are 
not compatible with asbestosis.

In February 2003, Dr. Vaghie provided an addendum to the 
report of that examination addressing Dr. Crossland's 
November 2000 letter.  Dr. Vahgie stated:

The chest x-rays and ct scans were reviewed today 
by Dr. Markovic, radiologist and stated:  Ct 
scans show mild bilateral pleural thickening at 
the base and lateral wall of the chest.  No 
evidence of calcification or plaque formation.  
No evidence of asbestosis.

The final diagnosis of examination of December 
26, 2001 and opinion remain unchanged.



The report of the December 2004 VA examination, which was 
again conducted by Dr. Vaghie, indicates the veteran stated 
that he did not ask for the examination and had no additional 
evidence.  He said he was receiving 100 percent service 
connection [for COPD] and was very satisfied.  He continued 
to have shortness of breath and received nasal oxygen.  
Results of physical examination were similar to those of the 
December 2001 examination.  A chest CT scan was repeated and 
reported mild COPD with minimum pleural thickening at lower 
posterior aspect of the lungs, bilaterally, and mild 
cardiomegaly.  PFT tests were also repeated and showed 
moderate obstructive lung defect.  He was diagnosed again 
with COPD, moderate to severe.

The examiner opined:

CT scans are essentially unchanged since previous 
examinations and x-rays.  It shows thickening of 
pleura with no calcification.  Pulmonary function 
test reported moderate chronic obstructive 
pulmonary disease with no obvious evidence of 
severe restrictive disease.  These findings are 
compatible with chronic obstructive pulmonary 
disease.  Veteran had history of exposure to 
asbestos in the service but present findings are 
not evidence of asbestosis.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's Office 
of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).



The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).


Legal Analysis

As mentioned, VA has already conceded the veteran was exposed 
to asbestos during his military service based on the fact 
that he was a hull technician and worked on several Navy 
ships, requiring close contact with insulation in piping, 
flanges, valves, fittings, machinery, boilers, evaporators, 
and heaters..  The determinative issue, then, is whether he 
currently has asbestosis and, if so, whether it is a residual 
of that exposure in service.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  See, too, Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

Dr. Cumberland, a physician at the VA Outpatient Clinic in 
Cumberland, Maryland, stated in his November 2000 letter that 
X-rays taken at the VAMC in Martinsburg, West Virginia, were 
consistent with a diagnosis of asbestosis.  Dr. Vaghie, 
however, who first examined the veteran in December 2001 
opined that he had COPD instead and that the results of X-
rays and CT scans were not consistent with asbestosis because 
there was no evidence of pleural plaque formation or 
calcification.  In February 2003, Dr. Vaghie provided an 
addendum to the report of that examination indicating that a 
radiologist had been consulted and Dr. Cumberland's opinion 
had been considered.  Both Dr. Vaghie and the radiologist 
agreed upon reviewing the results of the CT scans that there 
was no evidence of asbestosis.  Furthermore, Dr. Vaghie even 
more recently reexamined the veteran in December 2004 and 
repeated the CT scan and again found no evidence of 
asbestosis - although he clearly had a diagnosis of COPD.  
But he is already receiving VA compensation for his COPD, 
indeed at the highest possible level of 100 percent, and even 
he indicated during this most recent VA examination that he 
is "very satisfied" with the VA benefits resulting from his 
COPD.

In deciding this specific claim for asbestosis, though, it is 
the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Obviously, this responsibility is more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, 
however, as explained below, there are legitimate reasons for 
accepting Dr. Vaghie's opinion over Dr. Cumberland's.  

First, Dr. Cumberland merely opined that the results of the 
X-rays taken at the VAMC were consistent with a diagnosis of 
asbestosis.  He did not actually opine that the veteran had 
asbestosis.  Dr. Vaghie reviewed those same tests and 
determined the veteran had COPD, not asbestosis.  Dr. Vaghie 
also physically examined the veteran on two different 
occasions, repeated chest X-rays and CT scans, and consulted 
with the radiologist who agreed the veteran did not have 
asbestosis - rather, COPD.  For these reasons, the Board 
finds Dr. Vaghie's opinion to be more probative.

Thus, the claim for service connection for asbestosis must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2004); see also Alemany v. 
Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. 
at 57.


ORDER

The claim for service connection for asbestosis is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


